Plaintiffs petition claims damages against the Attorney General and the Federal Prison System. He charges that they denied him due process by certain administrative actions relating to his work assignment as a federal prisoner. He asks for legal fees and damages for emotional and psychological stress and for punitive damages.
This court has no jurisdiction of the claim. The relevant jurisdictional statute, 28 U.S.C. § 1491, gives the court jurisdiction of certain claims against the United States, which is not the named defendant. The statute bars tort claims such as this even when the defendant is correctly identified.
It is therefore ordered that the petition is dismissed.